Citation Nr: 0408974	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to extension of a temporary total rating based on 
the need for convalescence beyond January 31, 2000.

(The issue of entitlement to apportionment of the veteran's 
benefits is the subject of a separate appellate decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), wherein extension of a temporary total rating based on 
the need for convalescence beyond January 31, 2000, was 
denied.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting at the Montgomery RO, in March 
2003.


FINDING OF FACT

The veteran is shown to require convalescence through June 
30, 2000.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating based 
on the need for convalescence through June 30, 2000, are met.  
38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b)).  There is 
no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
case, by the Statement of the Case furnished him in the 
course of his appeal.  In addition, the RO has advised him, 
by letter, that he was to notify VA of any evidence he wanted 
VA to consider, the information he needed to furnish so that 
VA could seek those records, and the steps VA would undertake 
to obtain any such evidence.  The Board accordingly finds 
that he has been apprised as to what evidence was needed to 
establish entitlement to the benefits sought, and the 
applicable statutory and regulatory criteria.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (at 38 C.F.R. § 3.159(c)).  This duty has been 
satisfied.  In particular, it is noted that the veteran has 
not indicated that any records other than those already 
associated with his claims folder are available; to the 
contrary, he advised the Board at his hearing before the 
undersigned that all available records have been made 
available to VA.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Finally, with regard to the requirements set forth by the 
United States Court of Appeals for the Federal Circuit as to 
the time period for the submittal of evidence by a claimant 
(see Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)), the Board notes 
that, notwithstanding any violation by VA of those 
requirements, VA may make a decision on a claim before the 
expiration of that time period.  See Veterans Benefits Act of 
2003, P.L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___ ).

II.  Extension of a Temporary Total Rating Based on the Need 
for Convalescence Subsequent to January 31, 2000

The basic facts are as follows.  The veteran was hospitalized 
at a VA facility from June 29, 1999, through July 1, 1999, 
for arthroscopic surgery on his service-connected left knee.  
In July 1999, the Atlanta RO awarded him a temporary total 
(100 percent) rating, based on the need for convalescence, 
for the period from June 29, 1999, through October 31, 1999.  
In September 1999, the Atlanta RO extended this period 
through January 31, 2000.  

Temporary total ratings are awarded pursuant to 38 C.F.R. 
§ 4.30, which states, in pertinent part, that a total 
disability rating (100 percent) will be assigned when it is 
established that treatment of a service-connected disability 
resulted in 1) surgery requiring at least one month of 
convalescence; 2) surgery with severe postoperative 
residuals, to include the continued use of a wheelchair or 
crutches (that is, regular weight-bearing is prohibited); or 
3) immobilization by cast, without surgery, or one or more 
major joint.  Awards of temporary total ratings may be made 
for periods of one, two, or three months, with extensions for 
periods of one, two, or three months; in addition, extensions 
of one month or more, for a period of up to six months beyond 
the initial six month period, may be granted for either 
severe postoperative residuals (which, as noted above, 
includes situations in which regular weight bearing is 
prohibited), or for immobilization by cast of a major joint.  
38 C.F.R. § 4.30 (2003).

In the instant case, a temporary total rating has already 
been assigned for the period from June 29, 1999, through 
January 31, 2000; that is, it has been assigned for a period 
of seven months.  The question that must be addressed is 
whether a temporary total rating can be awarded for any or 
all of the remaining five months (from February 2000 through 
June 2000) for which such benefits can be assigned under 
38 C.F.R. § 4.30.

This question must be answered in the affirmative.  The 
medical record includes several opinions by treating 
physicians that the veteran required a 12-month convalescence 
period within which to convalesce.  In May 1999, a private 
physician indicated that "maximum recovery" was expected 
form January 2000 to June 2000.  In February 2000, a VA 
physician noted that the veteran would be unable to work 
until June 2000.  Likewise, in September 2001, a private 
physician advised that a full 12 months of convalescence 
following the June 29, 1999, left knee surgery would have 
been in the veteran's best interest.  The veteran has 
testified that, in the period between his surgery and July 
2000, he had been unable to adequately support his weight 
with his left leg.

The Board notes that the veteran, during the period in 
question, was apparently unwilling to undergo VA examination; 
it is also noted that a VA report of contact dated in March 
2001 shows that a VA physician, at the request of the RO, 
reviewed the veteran's claims file and took note of the 
veteran's non-compliance with physical therapy.  However, the 
provisions of 38 C.F.R. § 4.30 do not stipulate exceptions, 
such as non-compliance with treatment or an unwillingness to 
be examined by VA, to the circumstances in which extension of 
a temporary total rating are appropriate.  

In brief, the medical evidence includes opinions of 
physicians to the effect that extension of the veteran's 
temporary total rating through June 30, 2000, was necessary.  
The Board accordingly finds that the evidence supports the 
extension of a temporary total rating for convalescence 
through June 30, 2000.  In so finding, the Board notes that 
the veteran has been assigned a temporary total rating for 
this purpose for a 12-month period, which is the maximum 
period under which such benefits can be awarded under 
38 C.F.R. § 4.30, and that the question of extension beyond 
June 30, 2000, therefore need not be addressed.


ORDER

Extension of a temporary total rating based on the need for 
convalescence through June 30, 2000, is granted.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



